DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Application Publication 2008/0079817 A1 to Murata et al.
With respect to claim 1 Murata discloses, in Fig. 1-16D, an imaging device (paragraph 29) comprising: a signal processor configured to perform a first signal processing to temporarily store a series of continuously acquired image data in a buffer memory area, to read out the series of image data from the buffer memory area, and to perform a second signal processing that is subsequent to the first signal processing (paragraph 29 and 32-34; where a first processing to YUV data is done for displaying and then a second processing to JPEG and storage is done); and a controller configured to obviate at least a part of the image data stored in the buffer memory area following detection of a predetermined operation during execution of the first signal 
With respect to claim 2 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area when a remaining storage capacity of the buffer memory area is less than a pre- determined amount (paragraph 55-56; where time for continuous photographing to end is set which would correspond to an amount of buffer memory being used, as discussed above once the continuous photographing (slow display) ends the buffer is obviated).
With respect to claim 3 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein obviating at least a part of the image data stored in the buffer memory area includes deletion of the image data stored in the buffer memory area in accordance with detecting an imaging starting operation for the series of image data in addition to detecting the predetermined operation (paragraph 123-124; where a full press for storing an image (i.e. an imaging starting operation) is performed the buffer is thinned).
With respect to claim 4 Murata
With respect to claim 5 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein the first signal processing is a different signal processing from the second signal processing (paragraph 33-34).
With respect to claim 6 Murata discloses, in Fig. 1-16D, the imaging device according to claim 5, wherein the signal processor prepares a plurality of buffer memory areas to store the image data of at least the first signal processing and the second signal processing (paragraph 32; where the buffer is the working memory for the DSP/CPU), and in accordance with the predetermined operation, the controller commands the signal processor to obviate the image data by completely or partially deleting the image data stored in the plurality of buffer memory areas (paragraph 128; where the processor obviates the plurality of buffers by partially deleting the data used for the first processing to thin the frames).
With respect to claim 7 Murata discloses, in Fig. 1-16D, the imaging device according to claim 5, wherein the signal processor prepares a plurality of buffer memory areas to store the image data of at least the first signal processing and the second signal processing, and in accordance with the predetermined operation, the controller commands the signal processor to obviate the image data by completely or partially deleting the image data stored in at least one of the buffer memory areas (paragraph 128; where the buffer is partially deleted to thin the frames).
With respect to claim 8 Murata
With respect to claim 9 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller first deletes the image data in the buffer memory area with imaging time for the longest period of time (paragraph 206).
With respect to claim 10 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller first deletes the image data in the buffer memory area with imaging time for the shortest period of time (Fig. 8; where it can be seen the thinned data is section (2) which is the shorter period of time for storage compared to period (1)).
With respect to claim 11 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by partially deleting the image data stored in the buffer memory area, the controller performs a thinning deletion for a series of image data, the thinning deletion being configured to delete the image data in order of an imaging time period length of the image data stored in the buffer memory area (paragraph 122).
With respect to claim 12 Murata
With respect to claim 13 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by deleting the image data stored in the buffer memory area, the controller deletes all image data stored in the buffer memory area except for the image data currently being read out from the buffer memory area (paragraph 128; where anything that isn’t displayed is removed, and it must be read out to be displayed, thus all data that isn’t being read out is deleted).
With respect to claim 14 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein when the controller commands the signal processor to obviate the image data by deleting the image data stored in the buffer memory area, the controller deletes image data stored in the buffer memory area by selecting one of a plurality of deletion processing methods (paragraph 123-124).
With respect to claim 15 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein the controller controls a display indicating a progress of signal processing until the signal processor completes signal processing for the series of image data (Fig. 14A-E and paragraph 247).
With respect to claim 16 Murata
With respect to claim 17 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein the series of image data is a plurality of pieces of still image data input by a continuous shooting imaging operation (paragraph 45-46).
With respect to claim 18 Murata discloses, in Fig. 1-16D, the imaging device according to claim 1, wherein the series of image data is image data of a plurality of frames input by a moving picture imaging operation that switched from a normal imaging frame rate to a high imaging frame rate (paragraph 42-43; where display mode is lower than 60 fps and still imaging mode is 60fps).
Claim 20 is rejected for similar reason as claim 1 above as it is a corresponding method claim to apparatus claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0079817 A1 to Murata et al.
With respect to claim 19 Murata
However, Murata does not expressly disclose wherein the first operating element is unable to be operated simultaneously with the second operating element with one hand.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of providing a sensor to detect the use of two hands on the camera to allow the shutter button to be used are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have included such a sensor for doing so reduces the unintentional operation of a shutter button when a user does not intend to actually capture photographs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0300774 A1 to Gwak which discloses obviating an image buffer based of a predetermined criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

April 6, 2021